Title: From George Washington to Henry Knox, 4 April 1796
From: Washington, George
To: Knox, Henry


        
          My dr Sir,
          Philada 4 April 1796.
        
        Before this will have reached you, you must have seen in the gazettes that I have taken the liberty (without a previous consultation) to nominate you the Commissioner for ascertaining the true St Croix & the Eastern boundary of the U. States, agreeably to the fifth article of the treaty lately entered into with G. Britain. I hope it will be convenient & agreeable for you to accept the trust, the appointment having been confirmed by the Senate.
        As the gazettes will give you in detail a resolution of the House of Representatives, calling upon the President for all the papers (excepting such as might respect pending treaties) relative to that treaty; also the debates thereupon, & my answer, it is unnecessary to repeat them. I am beginning to receive what I had made my mind up for on this occasion—the abuse of Mr Bache & his correspondents. The answer which I have given, is referred to a committee of the whole house for wednesday next; the probable result of which, it is too early yet to predict or even to guess at. These are unpleasant things, but they must be met with firmness. Present me to Mrs Knox & the family in acceptable terms & be assured of the friendship & affecte regard of
        
          G: Washington
        
        
          P.S. At a proper time, after knowing whether you accept the appointmt or not, you will hear officially from the Secretary of State.
        
       